Citation Nr: 0622910	
Decision Date: 08/01/06    Archive Date: 08/15/06

DOCKET NO.  04-40 405	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty in the military during 
World War II, from January to December 1945.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran's bilateral hearing loss is causally 
or etiologically related to his military service.

3.  There also is no persuasive medical nexus evidence of 
record indicating the veteran's tinnitus is causally or 
etiologically related to his service in the military.

4.  As well, there is no persuasive medical evidence of 
record indicating the veteran has vertigo, including as a 
result of his service in the military.  




CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was not incurred or 
aggravated during his active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.385 (2005).

2.  The veteran's tinnitus also was not incurred or 
aggravated during his active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2005).

3.  The veteran does not have vertigo as a result of a 
disease or injury incurred or aggravated during his active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) was signed into law 
on November 9, 2000.  It since has been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, and the 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held that, to the extent possible, VCAA 
notice, as required by 38 U.S.C.A. § 5103, must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ or RO) decision on a claim for VA 
benefits.  See, too, Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

Also recently, in Dingess v. Nicholson, the U. S. Court of 
Appeals for Veterans Claims (Court) issued a decision which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  
The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See Dingess v. 
Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. March 6, 
2003).  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Specifically, VA must notify the claimant that "should 
service connection be awarded, a schedular or extraschedular 
disability rating will be determined by applying relevant 
diagnostic codes in the rating schedule, found in Title 38, 
Code of Federal Regulations, to provide a disability rating 
from 0 percent to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment."  Id.  



Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Ibid.  

In this case at hand, the veteran was sent a VCAA letter in 
October 2003.  He was also provided a verbal explanation of 
the information required to substantiate his service 
connection claims during his October 2005 hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board.  Despite 
the inadequate notice provided him in the October 2003 VCAA 
letter regarding a disability rating and an effective date if 
service connection for his hearing loss, tinnitus, and 
vertigo was to be awarded, that was nonprejudicial.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
This is because, as the Board will conclude below, the 
preponderance of the evidence is against his claims for 
service connection, so any questions concerning the 
appropriate downstream disability rating or effective date to 
be assigned are rendered moot.  See Dingess, 2006 WL 519755, 
at *12 ("Other statutory and regulatory provisions are in 
place to ensure that a claimant receives assistance 
throughout the appeals process.  ...To hold that section 
5103(a) continues to apply after a disability rating or an 
effective date has been determined would essentially render 
sections 7105(d) [SOC provisions] and 5103A [duty to assist 
provisions] and their implementing regulations insignificant 
and superfluous, thus disturbing the statutory scheme.")

Also keep in mind the October 2003 VCAA letter indicated what 
evidence the veteran was responsible for obtaining and what 
VA had done and would do in helping him obtain supporting 
evidence.  Thus, the letter satisfied the VCAA notice 
requirements as expressed by the Court in Pelegrini II, 
Mayfield, and Dingess.  


There was no specific mention, per se, of the "fourth 
element" discussed in Pelegrini II, but the letter 
nonetheless explained that he should identify and/or submit 
any supporting evidence.  The content of the VCAA notice 
therefore substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim 
and the relative duties of VA and the claimant to obtain 
evidence) and of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

Note, as well, the October 2003 VCAA letter was sent prior to 
the RO's initial adjudication of the veteran's claims in June 
2004.  Therefore, this complied with the Pelegrini II and 
Mayfield requirement that VCAA notice, to the extent 
possible, precede the RO's initial adjudication.  And even 
since his more recent hearing before the undersigned VLJ in 
October 2005, the veteran has not indicated he has any 
additional relevant evidence to submit or that needs to be 
obtained.  Consequently, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could [provide] to the appellant regarding what 
further evidence he should submit to substantiate his 
claim[s]."  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

A veteran is entitled to service connection for disability 
resulting from a disease or an injury incurred in or 
aggravated in the line of duty while in the active military, 
naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  In addition, service connection also 
is permissible for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The Board finds that the preponderance of the evidence is 
against the claim for service connection for bilateral 
hearing loss.  While the Board concedes that, according to 
the results of the April 2004 VA audiology examination the 
veteran has sufficient hearing loss to meet the threshold 
minimum requirements of 38 C.F.R. § 3.385 to be considered an 
actual hearing disability by VA, there still is no persuasive 
medical nexus evidence of record indicating or otherwise 
suggesting his hearing loss was incurred or aggravated during 
his military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  See also 38 C.F.R. § 3.385 (impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent).  

Indeed, to the contrary, the April 2004 VA examiners 
definitively rule out any possible connection between the 
veteran's current bilateral hearing loss and his military 
service - including any noise exposure while on active duty.  
The medical evidence presently on file indicates the 
veteran's current bilateral hearing loss is traceable, 
instead, to his age and/or any hereditary hearing loss and 
not to any noise exposure that occurred while he was in the 
military.  See 38 C.F.R. § 3.303(b) (subsequent, isolated 
manifestations of a chronic disorder are not service 
connected where they are clearly attributable to intercurrent 
causes).  And the VA examiners' opinions have significant 
probative weight since they were based on a review of the 
complete record, and the VA examiners not only considered the 
veteran's assertions and medical history, but also undertook 
comprehensive clinical examinations of him.  See, e.g., Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Additionally, there is no persuasive medical nexus evidence 
of record indicating the veteran's tinnitus is the result of 
his service in the military.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  There is no indication he complained of 
tinnitus (i.e., ringing in his ears) at any time while in 
service, much less received treatment for this condition.  
And his separation examination was within normal limits, too.  
Aside from this, there is no objective evidence of continuity 
of symptomatology during the intervening years after his 
discharge from service in 1945 and the initial diagnosis.  
Rather, his first confirmed complaints of tinnitus were 
during his April 2004 VA examination, so some 59 years, 
nearly six decades, after his military service ended.  See 
Savage, supra (requiring medical evidence of chronicity and 
continuity of symptomatology).

More significantly, none of the veteran's post-service 
evaluation and treatment records contain a medical opinion 
indicating his tinnitus is a consequence of his service in 
the military.  In fact, the April 2004 VA examiners concluded 
that it is less likely than not the veteran's tinnitus is 
related to his military service.  See Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  Citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

And as for the remaining claim for vertigo, there also is no 
current medical evidence confirming the veteran presently has 
vertigo.  The April 2004 VA examiner, following consideration 
of the veteran's assertions and medical history and a 
comprehensive physical evaluation of him, determined he did 
not have vertigo related to his hearing loss or military 
service.  Instead, the VA examiner determined the veteran had 
a staggered gait from peripheral nerve dysfunction and/or 
possible orthostatic changes.  This opinion has the proper 
factual foundation and is not predicated on unestablished 
facts or mere allegations.  See Elkins v. Brown, 5 Vet. App. 
474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 (1995); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  And the veteran 
has not provided any post-service medical evidence of 
complaints, treatment, or diagnoses of vertigo.  While 
private medical records from St. Anthony Medical Center 
indicate that, in May 1998, he had an acute syncope of 
unknown etiology, likely orthostatic in nature, the Board 
points out his treating doctors did not conclude that his 
syncope was the result of vertigo or in any way related to 
his military service.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . .").  

Consequently, the only evidence relating diagnoses of 
bilateral hearing loss and tinnitus, as well as the claimed 
vertigo, to the veteran's military service comes from him 
personally.  These, no doubt, are his sincere beliefs, as he 
expressed during his October 2005 hearing.  But as a layman, 
he simply does not have the necessary medical training and/or 
expertise to determine the causes of these conditions.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
See, too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current conditions at issue to that symptomatology.  Id.  
Because of this, his allegations, alone, have no probative 
value without medical evidence substantiating them.  

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claims, so they must be denied because the preponderance of 
the evidence is unfavorable.  See 38 C.F.R. § 3.102.




ORDER

The claim for service connection for bilateral hearing loss 
is denied.

The claim for service connection for tinnitus is denied.

The claim for service connection for vertigo is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


